Exhibit 3.5 COMMONWEALTH OF PENNSYLVANIA DEPARTMENT OF STATE CORPORATION BUREAU P. O. BOX 8722 HARRISBURG, PA 17105-8722 WWW.DOS.STATE.PA.US/CORPS PAVILLION NORTH PARTNERS, INC. THE CORPORATION BUREAU IS HAPPY TO SEND YOU YOUR FILED DOCUMENT. PLEASE NOTE THE FILE DATE AND THE SIGNATURE OF THE SECRETARY OF THE COMMONWEALTH . THE CORPORATION BUREAU IS HERE TO SERVE YOU AND WANTS TO THANK YOU FOR DOING BUSINESS IN PENNSYLVANIA. IF YOU HAVE ANY QUESTIONS PERTAINING TO THE CORPORATION BUREAU, PLEASE VISIT OUR WEB SITE LOCATED AT WWW.DOS.STATE.PA.US/CORPS OR PLEASE CALL OUR MAIN INFORMATION TELEPHONE NUMBER (717)787-1057. FOR ADDITIONAL INFORMATION REGARDING BUSINESS AND / OR UCC FILINGS, PLEASE VISIT OUR ONLINE “SEARCHABLE DATABASE” LOCATED ON OUR WEB SITE. ENTITY NUMBER : MICROFILM NUMBER : MICROFILM START - END : 700 - 701 CT CORP COUNTER 2005093- 700 PENNSYLVANIA DEPARTMENT OF STATE CORPORATION BUREAU Statement of Change of Registered Office (15 pa.c.s.) Entity Number x Domestic Business Corporation (§ 1507) o Foreign Business Corporation (§ 4144) o Domestic Nonprofit Corporation (§ 5507) o Foreign Nonprofit Corporation (§ 6144) o Domestic Limited Partnership (§ 8506) Name Document will be returned tothe name and address you enter to the left. Address CT CORP-COUNTER ï CityStateZip Code Fee: $70 Filed in the Department of State on SEP 15 2005 /s/ Pedro A. Corte's Secretary of the Commonwealth In compliance with the requirements of the applicable provisions of 15 Pa.C.S. (relating to corporations and unincorporated associations), the undersigned corporation or limited partnership, desiring to effect a change of registered office, hereby states that: 1. The name is: Pavillion North Partners, Inc. 2. The (a) address of its initial registered office in this Commonwealth or (b) name of its commercial registered office provider and the county of venue is: (a) Number and street 9800 Old Perry Highway City Wexford State Pennsylvania Zip County Allegheny (b) Name of Commercial Registered Office Provider County c/o: 3. Complete part (a) or (b): (a) The address to which the registered office of the corporation or limited partnership in this Commonwealth is to be changed is: Number and street City State Zip County (b) The registered office of the corporation or limited partnership shall be provided by: c/o: C T Corporation System Philadelphia Name of Commercial Registered Office Provider County 2005093- 701 DSCB: 15-1507/4144/5507/614418506-2 4. Strike out if a limited partnership: Such change was authorized by the Board of Directors of the corporation. IN TESTIMONY WHEREOF, the undersigned has caused this Application for Registration to be signed by a duly authorized officer thereof this 29day of Aug, 2005. Pavillion North Partners, Inc. Name of Corporation/Limited Partnership /s/ [ILLEGIBLE] Signature CFO Title COMMONWEALTH OF PENNSYLVANIA DEPARTMENT OF STATE CORPORATION BUREAU P. O. BOX 8722 HARRISBURG, PA 17105-8722 WWW.DOS.STATE.PA.US/CORPS PAVILLION NORTH PARTNERS, INC. THE CORPORATION BUREAU IS HAPPY TO SEND YOU YOUR FILED DOCUMENT. PLEASE NOTE THE FILE DATE AND THE SIGNATURE OF THE SECRETARY OF THE COMMONWEALTH. THE CORPORATION BUREAU IS HERE TO SERVE YOU AND WANTS TO THANK YOU FOR DOING BUSINESS IN PENNSYLVANIA. IF YOU HAVE ANY QUESTIONS PERTAINING TO THE CORPORATION BUREAU, PLEASE VISIT OUR WEB SITE LOCATED AT WWW.DOS.STATE.PA.US/CORPS OR PLEASE CALL OUR MAIN INFORMATION TELEPHONE NUMBER (717)787-1057. FOR ADDITIONAL INFORMATION REGARDING BUSINESS AND / OR UCC FILINGS, PLEASE VISIT OUR ONLINE “SEARCHABLE DATABASE” LOCATED ON OUR WEBSITE. ENTITY NUMBER : MICROFILM NUMBER: MICROFILM START - END : 531 - 532 PATRICIA A JUNKER KLEET ROONEY LIEBER & SCHORLING FAX # 412-392-2128 Articles of Incorporation of Pavillion North Partners, Inc. 1. The name of the corporation is Pavillion North Partners, Inc. 2. The address of the initial registered office of the corporation in Pennsylvania (which is located in Allegheny County) is: 9800 Old Perry Highway Wexford, PA 15090 3. The corporation is incorporated under the Business Corporation Law of 1988, as amended. 4. The aggregate number of shares that the corporation shall have authority to issue is 10,000 shares of common stock, $0.01 par value per share. The board of directors shall have the full authority permitted by law to divide the authorized and unissued shares into classes or series, or both, and to determine for any such class or series its designation and the number of shares of the class or series and the voting rights, preferences, limitations and special rights, if any, of the shares of the class or series. 5. The shareholders shall not have the right to cumulate their votes for the election of directors. 6. Subject only to the limitations in 15 Pa.C.S. § 1713(b)(1), a director of the corporation shall not be personally liable, as such, for monetary damages for any action taken or failure to take any action unless: (1) the director has breached or failed to perform the duties of his or her office under 15 Pa.C.S. Subch. 17B; and (2) the breach or failure to perform constitutes self-dealing, willful misconduct or recklessness. 2:11 PA. DEPT OF STATE 1 7. These articles of incorporation may be amended in the manner prescribed at the time by statute, and all rights conferred upon shareholders herein are granted subject to this reservation. 8. The name and address of the incorporator are: Patricia A. Junker c/o Klett Rooney Lieber & Schorling One Oxford Centre, 40th Floor Pittsburgh, PA 15219 IN TESTIMONY WHEREOF, the incorporator has signed these Articles of Incorporation on March 31, 2005. /s/ Patricia A. Junker Patricia A. Junker 2 No. Term, 19 Proof of Publication of Notice in Post-Gazette Under Act No. 587, Approved May 16, 1929, P.L. 1784, as last amended by Act No. 409 of September 29, 1951 Commonwealth of Pennsylvania, County of Allegheny, ss: M. Goodwin , being duly sworn, deposes and says that the Post-Gazette, a newspaper of general circulation published in the City of Pittsburgh, County and Commonwealth aforesaid, was established in 1993 and the Post-Gazette and Sun-Telegraph was established in 1960 and the Pittsburgh Post-Gazette was established in 1927 by the merging of the Pittsburgh Gazette established in 1786 and the Pittsburgh Post, established in 1842, since which date the said Post-Gazette has been regularly issued in said County and that a copy of said printed notice or publication is attached hereto exactly as the same was printed and published in the regular editions and issues of the said Post-Gazette a newspaper of general circulation on the Following dates, viz: April 13, 2005 Affiant further deposes that he/she is an agent for the PG Publishing Company, a corporation and publisher of the Post-Gazette; that, as such agent, affiant is duly authorized to verify the foregoing statement under oath; that affiant is not interested in the subject matter of the aforesaid notice or publication; and that all allegations in the foregoing statement as to time, place and character of publication are true. /s/ M. Goodwin PG Publishing Company Sworn to and subscribed before me this day of: April 13, 2005 /s/ Mary E. Wazenegger COMMONWEALTH OF PENNSYLVANIA Notarial Seal Mary E. Wazenegger, Notary Public City of Pittsburgh, Allegheny County My Commission Expires Feb. 18, 2008 Member, Pennsylvania Association of Notaries STATEMENT OF ADVERTISING COSTS Klett Rooney Lieber & Schorling Attn: Pat Junker One Oxford Ctr. 40th. Fl. Pittsburgh Pa. 15219 To PG Publishing Company Total COPY OF NOTICE OR PUBLICATION CHARTER NOTICE FOR PENNSYLVANIA CORPORATION Notice is hereby given that Articles of Incorporation were filed with the Department of State of the Commonwealth of Pennsylvania, for a business corporation, with the name of Pavillion North Partners, Inc., which was incorporated under the provisions of the Pennsylvania Business Corporation Law of 1988, as amended. Publisher’s Receipt for Advertising Costs PG PUBLISHING COMPANY, publisher of the Post-Gazette, a newspaper of general circulation, hereby acknowledges receipt of the aforsaid advertising and publication costs and certifies that the same have been fully paid. Office Boulevard of the Allies PITTSBURGH, PA 15230 PG Publishing Company, a Corporation, Publisher of Post-Gazette, a Newspaper of General Circulation Phone 412-263-1338 By I hereby certify that the foregoing is the original Proof of Publication and receipt for the Advertising costs in the subject matter of said notice. Attorney for Articles of Incorporation Pavillion North Partners, Inc. Proof of Publication Notice in Pittsburgh Legal Journal UNDER ACT OF MAY 16, 1929, P.L. 1784, AS LAST AMENDED BY ACT 520, OF JULY 5, 1947 State of Pennsylvania County of Allegheny, } ss: Jennifer Pulice, a designated agent of the Publisher of the PITTSBURGH LEGAL JOURNAL, being duly sworn, deposes and says that the PITTSBURGH LEGAL JOURNAL is a legal newspaper which is published by the Allegheny County Bar Association at the offices at 400 Koppers Building, Pittsburgh, Allegheny County, Pennsylvania; and that the PITTSBURGH LEGAL JOURNAL was established as a weekly newspaper on April 23, 1853, and as a daily legal newspaper on January 4, 1926, since which date said daily newspaper has been regularly issued in said County, and that a copy of the printed notice or publication which is attached hereto is exactly the same as it was printed and published in the regular editions and issues of the said daily legal newspaper on the FOLLOWING DATES, viz: 15th Day of April 2005. Affiant further deposes that she is an agent duly authorized by the publisher of said PITTSBURGH LEGAL JOURNAL, to verify the foregoing statement under oath and also declares that affiant is not interested in the subject matter of the aforesaid notice or publication, and that all allegations in the foregoing statement as to time, place and character of publication are true. /s/ Jennifer Pulice Jennifer Pulice Agent for the Publisher of the PITTSBURGH LEGAL JOURNAL Sworn to and subscribed before me this 15th Day of April 2005. /s/ Margaret Ann Lewis COMMONWEALTH OF PENNSYLVANIA Notarial Seal Margaret Ann Lewis, Notary Public City of Pittsburgh, Allegheny County My Commission Expires Nov. 16, 2008 Member, Pennsylvania Association of Notaries Statement of Advertising Costs Klett Rooney Lieber & Schorling PC One Oxford Ctr 301 Grant St, 40th Fl Pittsburgh PA 15219 TO PITTSBURGH LEGAL JOURNAL For Publishing the notice or advertisement attached hereto on the above stated dates $ Proof Fees $ Total Invoice ADP -0136286 $ Copy of Notice or Publication Notice is hereby given that Articles of Incorporation were filed with the Department of State of the Commonwealth of Pennsylvania, for a business corporation which has been incorporated under the provisions of Business Corporation Law of 1988. The name of the corporation is PAVILLION NORTH PARTNERS, INC. 1F 105 Publisher’s Receipt for Advertising Costs The PITTSBURGH LEGAL JOURNAL hereby acknowledges receipt of the aforesaid advertising and publication costs and certifies that the same have been fully paid. Business Office — 400 Koppers Building PITTSBURGH LEGAL JOURNALPAID 4/21/2005 Pittsburgh, PA 15219 Established 1853-Phone 412 261 — 6255 BY I Hereby certify that the foregoing is the original Proof of Publication and Receipt for the Advertising costs in the subject matter of said notice. Attorney for
